Name: Commission Regulation (EC) NoÃ 106/2005 of 21 January 2005 cancelling certain import licences issued under Regulation (EC) NoÃ 1431/94 and releasing the associated securities
 Type: Regulation
 Subject Matter: agricultural activity;  animal product;  international trade;  Asia and Oceania;  tariff policy
 Date Published: nan

 22.1.2005 EN Official Journal of the European Union L 20/14 COMMISSION REGULATION (EC) No 106/2005 of 21 January 2005 cancelling certain import licences issued under Regulation (EC) No 1431/94 and releasing the associated securities THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organisation of the market in poultrymeat (1), and in particular Article 3(2) thereof, Whereas: (1) Commission Regulation (EC) No 1431/94 of 22 June 1994 laying down detailed rules for the application in the poultrymeat sector of the import arrangements provided for in Council Regulation (EC) No 774/94 opening and providing for the administration of certain Community tariff quotas for poultrymeat and certain other agricultural products (2) lays down rules on the validity of import licences. (2) Commission Decision 2004/122/EC of 6 February 2004 concerning certain protection measures in relation to avian influenza in several Asian countries (3) suspended the import of poultry and several poultry products until 15 December 2004. (3) The import licences covered by Decision 2004/122/EC, issued under Regulation (EC) No 1431/94 for the period from 1 January to 31 March 2004 and linked exclusively to one of the third countries referred to in that Decision, have accordingly been suspended since their date of issue. (4) In view of the duration of this situation, the licences in question should be cancelled and the immediate release of the associated securities should be authorised. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION: Article 1 The import licences issued under Regulation (EC) No 1431/94 for the period 1 January 2004 to 31 March 2004 in respect of the products covered by Decision 2004/122/EC and established exclusively for one of the countries referred to in that Decision are hereby cancelled and the associated securities released. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 January 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 77. Regulation last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 156, 23.6.1994, p. 9. Regulation last amended by Regulation (EC) No 1043/2001 (OJ L 145, 31.5.2001, p. 24). (3) OJ L 36, 7.2.2004, p. 59. Decision last amended by Decision 2004/851/EC (OJ L 368, 15.12.2004, p. 48).